            Case 1:19-cv-02592-OTW Document 69 Filed 03/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
GREAT AMERICAN INSURANCE COMPANY,                              :
                                                               :
                                   Plaintiff,                  :    19-CV-2592 (OTW)
                                                               :
                      -against-                                :              ORDER
                                                               :
REGEN, BENZ & MACKENZIE, CPA’s P.C.,
                                                               :
                                  Defendant.                   :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The parties have advised the Court that this action has been settled. Accordingly, it is ORDERED

that the above-entitled action be and is hereby dismissed and discontinued without costs, and without

prejudice to the right to reopen the action within thirty days of the date of this Order if the settlement is

not consummated. To be clear, any application to reopen must be filed within thirty days of this Order;

any application to reopen filed thereafter may be denied solely on that basis.

         Any pending motions shall be terminated as moot, and all conferences shall be vacated. The Clerk

of Court is directed to close the case.

         SO ORDERED.

                                                                   s/ Ona T. Wang
Dated: March 16, 2021                                                         Ona T. Wang
       New York, New York                                            United States Magistrate Judge
